DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 2/19/2021 has been entered.  Claims 1-14 are pending in the application.  

Specification
The abstract of the disclosure is objected to because.  
-Lines 2-3: please correct “such devices” to “said devices”.
-Line 4: please correct “them” to “the inner and outer housings”.
-Line 5: please correct “a unlocked or disengaged position” to “an unlocked or disengaged position”.
-Line 6: “the device’s central axis” lacks proper antecedent basis as “a device” was not previously introduced (only “devices”).  Please properly introduce “a device” prior to “the device’s” in line 6 and correct “the device’s central axis” to “a central axis of the device”.
-Line 7: “the device” lacks proper antecedent basis as “a device” was not previously introduced.  Please properly introduce “a device” prior to “the device” in line 7.


Claim Objections
Claims 1, 5, 7, and 11 are objected to because of the following informalities:  
-Claim 1, line 3: please correct “which inner housing” to “wherein the inner housing”.
-Claim 1, line 5: please correct “which central bore” to “wherein the central bore”.
-Claim 1, line 6: please correct “a threaded valve portion of a needlefree vascular access connector” to “the threaded valve portion of the needlefree vascular access connector”.
-Claim 1, line 11: please correct “which outer housing” to “wherein the outer housing”.
-Claim 1, line 14: please correct “a clockwise” to “a clockwise direction”.
-Claim 1, line 16: please correct “a user” to “the user”.
-Claim 1, lines 19-20: please correct “which compressible cleansing matrix” to “wherein the compressible cleansing matrix”.
-Claim 1, line 20: please correct “which compressible cleansing matrix” to “wherein the compressible cleansing matrix”.
-Claim 5, line 3: please correct “a needlefree vascular access connector” to “the needlefree vascular access connector”.
-Claim 5, lines 3-4: please correct “a capping and cleansing device according to claim 1” to “the capping and cleansing device according to claim 1”.

-Claim 7, line 2: please correct “connector the capping” to “connector, the capping”.
-Claim 7, page 4, lines 5-6: please correct “a threaded valve portion of a needlefree vascular access connector” to “the threaded valve portion of the needlefree vascular access connector”.
-Claim 7, page 4, line 9: please correct “a clockwise” to “a clockwise direction”.
-Claim 7, page 4, line 11: please correct “which outer housing” to “wherein the outer housing”.
-Claim 7, page 4, line 23: please correct “compressible cleansing matrix” to “the compressible cleansing matrix”.
-Claim 11, line 3: please correct “a needlefree vascular access connector” to “the needlefree vascular access connector”.
-Claim 11, lines 3-4: please correct “a capping and cleansing device according to claim 7” to “the capping and cleansing device according to claim 7”.
-Claim 11, lines 8-9: please correct “needlefree vascular access connector” to “the needlefree vascular access connector”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that “the outer housing is configured to retain and releasably engage the inner housing” in lines 12-13.  The claim later recites that the “outer housing can be rotated independently of the inner housing…when the outer housing is not releasably engaging the inner housing” in lines 13-15 and the outer housing can “be rotated in unison with the inner housing…when the outer housing and the inner housing are releasably engaged” in lines 15-17.  Specifically, the term “releasably engaging” is unclear.  One interpretation of “when the outer housing is not releasably engaging the inner housing” could be that an outer housing and an inner housing are separated (i.e. either prior to assembling the inner and outer cap or releasing the inner cap from the outer cap).  It is unclear whether certain structures within the caps are performing the releasable engagement (i.e. the inner cap and outer cap have structures which engage/disengage from each other while the inner cap is retained within the outer cap) or the caps themselves are performing the releasable engagement (i.e. the caps can be separated from each other).  For examination purposes, the Examiner interprets that the caps as a whole are performing the releasable engagement and can be fully separated from each other.  
Claims 2-6 and 13 are rejected due to their dependency on rejected claim 1. 
Claim 5 recites “the surface(s)” in line 9.  It is unclear whether “the surface(s)” is the same structure or a different structure than “one or more surfaces” of line 4.  For examination purposes, the Examiner interprets that “the surface(s)” in line 9 is intended to refer to “one or more surfaces” in line 4 and suggests amending “the surface(s)” in line 9 to “the one or more surfaces of the threaded valve portion of the needlefree vascular access connector”.
Claim 6 is rejected due to its dependency on rejected claim 5. 
Claim 11 recites “the surface(s)” in line 9.  It is unclear whether “the surface(s)” is the same structure or a different structure than “one or more surfaces” of line 4.  For examination purposes, the Examiner interprets that “the surface(s)” in line 9 is intended to refer to “one or more surfaces” in line 4 and suggests amending “the surface(s)” in line 9 to “the one or more surfaces of the threaded valve portion of the needlefree vascular access connector”.
Claim 12 is rejected due to its dependency on rejected claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Rahimy et al. (US Patent Application Publication No. 2012/0111368) in view of Naito et al. (US Patent No. 3,843,006).
Regarding claim 1, Rahimy discloses a capping and cleansing device (1) for a threaded portion of a needlefree vascular access connector (20), the capping and cleansing device (1) comprising: an outer housing (2), which outer housing comprises a cavity (4); and a compressible cleansing matrix (5, 5’, or 5”) attached to the outer housing (2) and that protrudes into the cavity (4) of the outer housing (2), which compressible cleansing matrix (5, 5’, or 5”) rotates with the outer housing (2), which compressible cleansing matrix (5, 5’, or 5”) is impregnated with a liquid disinfectant (paragraph [0014]).
However, Rahimy fails to disclose an inner housing rotatably disposed in the outer housing, which inner housing comprises a sidewall that bounds a central bore comprising oppositely disposed first and second openings, which central bore is configured to allow the capping and cleansing device to be screwed onto and unscrewed from a threaded valve portion of a needlefree vascular access connector and into which the compressible cleansing matrix attached to the outer housing protrudes into the central bore to allow contact with a valve surface of the threaded valve portion of the needlefree vascular access connector when the capping and cleansing device is screwed onto the threaded valve portion of the needlefree

Naito discloses such a capping device (Fig. 1 -5) having tamper-resistant features comprising an inner housing (A and C) rotatably disposed in the outer housing (B), which inner housing (A+C) comprises a sidewall (2) that bounds a central bore (space inside 2) comprising a first opening (bottom opening of 2) and is configured to allow the capping device (Fig. 1 -5) to be screwed onto and unscrewed from a threaded valve portion of a needlefree vascular access connector (the examiner notes that being screwed/unscrewed to a threaded valve portion of a needlefree vascular access is only intended use and is not a structural limitation required by this claim, although internal threads 3 would allow a screw connection to any appropriate connector); and that the inner housing (A+C) is rotatably disposed (col. 4 lines 15-37) in the cavity (inner space of B) of the outer housing (B), wherein the outer housing (B) is configured to retain (by 9) and releasably engage (by 13) the inner housing (A+C) so as to allow the outer housing (B) to (i) be rotated independently of the inner housing (A+C) at least 360 degrees in both a clockwise and a counter-clockwise direction by a user when the outer housing (B) is not releasably engaging (by 13) the inner housing (A+C) (i.e. when outer 
The examiner notes that although Naito does not disclose that the central bore has a second opening opposite the first opening such that the compressible cleansing matrix protrudes into the central bore to allow contact with a valve surface of the threaded valve portion of the needlefree vascular access connector when the capping device is screwed onto the threaded valve portion of the needlefree vascular access connector, when modifying the cap of Rahimy with the features of Naito, one of ordinary skill in the art would know that the compressible cleansing matrix of Rahimy would have to be modified to protrude into the central bore of the inner cap via a second opening of the central bore of Naito in order to still contact the connector of Rahimy as is desired by Rahimy.
In the instant case, it is not immediately clear whether the connector (20) of Rahimy comprises a “needle free vascular access connector” having “a threaded valve portion”. Specifically, Rahimy recites a vascular access connector having a threaded 
Furthermore, it is noted that Claim 1 does not positively require the actual presence of “a threaded valve portion of a needlefree vascular access connector”.  As such, the claimed cap need not be specifically recited in combination with such a “needlefree vascular access connector”, rather the cap need only be capable of interfacing with such a connector. Examiner notes that the phrase “needlefree vascular access connector” having a “threaded valve portion” does not seek to recite a specific and exacting structure, but rather a broad and general design that is not limited to any particular ISO, ANSI, or other standardized arrangement. Examiner therefore submits that the cap of Rahimy is configured for and capable of, without modification, interacting with a “threaded valve portion of a needlefree vascular access connector” comprising an exterior geometry equivalent to the connector (20) recited therein.

Regarding claim 2, modified Rahimy discloses the capping and cleansing device according to claim 1 substantially as claimed, further comprising a removable 

Regarding claim 3, modified Rahimy discloses the capping and cleansing device according to claim 1 substantially as claimed, wherein the liquid disinfectant comprises isopropyl alcohol (see Rahimy par. [0043]).

Regarding claim 4, modified Rahimy discloses the capping and cleansing device according to claim 1 substantially as claimed, wherein the outer housing (2) comprises an outer surface having a plurality of vertical ridges (13) (see Rahimy par. [0032]).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rahimy et al. (US Patent Application Publication No. 2012/0111368) in view of Naito et al. (US Patent No. 3,843,006), as applied to claim 1 above, and further in view of Orr et al. (US Patent No. 6,050,978).
Regarding claim 5, modified Rahimy discloses a method of cleansing a needlefree vascular access connector, comprising: (a) connecting a threaded portion of a needlefree vascular access connector (20) to a capping and cleansing device according to claim 1 (see claim 1 rejection above) such that the one or more surfaces of the threaded portion of the needlefree vascular access connector (20) engage and at least partially compress the compressible cleansing matrix (5, 5’, or 5”) of the capping and cleansing device (Rahimy Fig. 9). However, Rahimy fails to disclose the step of 
Naito discloses a method of using a cap with tamper-resistant features having the step of rendering the outer housing (B) of the capping device rotatable in relation to the inner housing (A+C) and rotating the outer housing (B) in relation to the inner housing (A+C) and connector (D). This modification incorporated into the cap of modified Rahimy would inherently cleanse the surface(s) of the needlefree vascular access connector of Rahimy contacted by the compressible cleansing matrix of the capping and cleansing device. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rahimy with the relative rotation of Naito in order to function as a safety cap so that the contents cannot be easily accessible (Naito col. 1 lines 19-29).
As noted above (under the rejection of claim 1), Examiner submits that the “membrane” (23) described by Rahimy is implied, and therefore readily understood by the ordinary artisan, to comprise a valve membrane by which connector (20) of Rahimy is established to comprise a “needlefree vascular access connector” having a “threaded valve portion”. However, should Examiner’s argument(s) not be found to be persuasive the following is presented.
Orr discloses a needlefree vascular access connector (10) having a threaded (see threading on neck portion 21, Fig. 1-3) valve portion (valve comprises diaphragm 

Regarding claim 6, modified Rahimy discloses the method according to claim 5 substantially as claimed, further comprising the step of leaving the needlefree vascular access connector (20) connected to the capping and cleansing device (1) after cleansing, thereby capping the threaded portion of the needlefree vascular access connector (20) (paragraph [0008]).
As noted above (under the rejection of claim 1), Examiner submits that the “membrane” (23) described by Rahimy is implied, and therefore readily understood by the ordinary artisan, to comprise a valve membrane by which connector (20) of Rahimy is established to comprise a “needlefree vascular access connector” having a “threaded valve portion”. However, should Examiner’s argument(s) not be found to be persuasive the following is presented.
Orr discloses a needlefree vascular access connector (10) having a threaded (see threading on neck portion 21, Fig. 1-3) valve portion (valve comprises diaphragm 41 defining a slit 44, col. 5 lines 25-28). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the membrane of Rahimy with a valve in order to facilitate the transfer of fluids .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rahimy et al. (US Patent Application Publication No. 2012/0111368) in view of Naito et al. (US Patent No. 3,843,006), as applied to claim 1 above, further in view of Allton et al. (US Patent No. 5,674,206).
Regarding claim 13, modified Rahimy discloses the capping and cleansing device according to claim 1 substantially as claimed. However, modified Rahimy fails to explicitly disclose that the liquid disinfectant comprises a 70% isopropyl alcohol solution (Rahimy discloses that the liquid disinfectant is isopropyl alcohol, see paragraph [0041], although is silent as to the concentration).
Allton discloses a liquid disinfectant used to clean IV site connectors, wherein the liquid disinfectant comprises a 70% isopropyl alcohol solution (col. 1 lines 51-56). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the isopropyl alcohol of modified Rahimy with the specific 70% concentration of Allton in order to substantially preclude the risk of infection from any contaminating agent passing through the injection site and intravenous set into the patient (Allton col. 1 lines 51-56).

Response to Arguments
Applicant's arguments filed 2/19/2021 with respect to claim 1 have been fully considered but they are not persuasive.  As identified above, claim 1 includes 112(b) issues that allow for differing interpretations on what is meant by “when the outer housing is not releasably engaging the inner housing” and “when the outer housing and the inner housing are releasably engaged”.  The Examiner notes that these limitations appear to allow that the inner housing need not be inside of the outer housing to allow an independent rotation of the outer housing relative to the inner housing at least 360 degrees in both directions.  This interpretation allows for the rejection of claim 1 (and its dependent claims) of Rahimy in view of Naito to be maintained.
Applicant’s arguments, see Remarks page 7, filed 2/19/2021, with respect to claim 7 have been fully considered and are persuasive.  Therefore, the 103 rejection of claim 7 (and its dependent claims) of Rahimy in view of Naito has been withdrawn. 

Allowable Subject Matter
Claim 7-10 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 7, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of a capping and cleansing device for a threaded valve portion of a needlefree vascular access connector, as claimed, specifically including: an inner housing having an outer housing-retaining region configured to retain the inner housing in a cavity of the outer housing and allow at least 360 degrees of rotation in both a clockwise and a counter-
Claims 8-10 and 14 are allowed by virtue of being dependent upon independent claim 7.
Claims 11-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                             
/SHEFALI D PATEL/Primary Examiner, Art Unit 3783